DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle” (Claim 1), “upper/lower part” (Claim 3/5/8), “first/second end part” (Claim 7) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a vehicle,” (line 2) is unclear and should most likely be rewritten as: “the vehicle.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the locked state,” (line 10) is unclear and should most likely be rewritten as: “a locked state.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites the limitations: “when a state of the support locked by the locking device is released…while being locked to the locking device and allowing the state of the support held on the body frame to be released during the release of the state of the support locked by the locking device" (lines 3 and 5-7, emphasis added) which is unclear (i.e., translation error?) and therefore renders the claims indefinite.  This common phraseology occurs throughout claims 3-10 and is similarly unclear.  Appropriate correction is required.
Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites the limitations: “a lower part of the support to the body frame; and a second mounting part holding an upper part of the support" (lines 4-5), Claim 5 recites the limitations: “a lower part of the vertical member is rotatably coupled to the body frame by the first mounting part, an upper part of the vertical member is held on the body frame while locked to the locking device, or the state of the upper part held on the body frame is released when the state of the upper part", and claim 8 recites the limitation: “an upper part of the support” (line 2), which are all unclear (i.e., antecedent basis) and therefore renders the claims indefinite.  Appropriate correction is required.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 5 recites the limitations: “a lower part of the vertical member is rotatably coupled to the body frame by the first mounting part, an upper part of the vertical member is held on the body frame while locked to the locking device, or the state of the upper part held on the body frame is released when the state of the upper part"  which is unclear and therefore renders the claims indefinite.  Appropriate correction is required.
Claim 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6 recites the limitations: “by being combined therewith" (line 4) which is unclear and therefore renders the claims indefinite.  Appropriate correction is required.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6 recites the limitations: “a strap" and Claim  7 recites the limitations: “a plurality of straps" which is unclear (i.e., antecedent basis) and therefore renders the claims indefinite.  Appropriate correction is required.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 recites the limitations: “wherein the hook of the locking device is combined with the holding jaw part of the seating part by being held thereby " (lines 2-3, emphasis added) which are unclear and therefore render the claims indefinite.  Appropriate correction is required.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 12 recites the limitations: “to separate the battery pack is separated from the vehicle in response to determining that the vehicle is in a stopped state while determining that a fire occurs in the battery pack " (lines 2-3, emphasis added) which are unclear and therefore render the claims indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuomola (US PG PUB 2018/0159110 A1).
[Claim 1] Regarding Claim 1, Tuomola discloses: A battery release system for a vehicle (See, e.g., Fig.1-8, 100), comprising: a controller (See, e.g., Fig.1-8, 13) configured to output a control signal (See, e.g., Fig.1-8, 13) to release a battery pack (See, e.g., Fig.1-8, 3+14+200) from a vehicle to separate the battery pack from the vehicle in response to the controller determining that a fire occurs in the battery pack (See, e.g., Fig.1-8, P[0007-0008]); a mounting structure (See, e.g., Fig.1-8, 1+2+100) rotatably mounted to a body frame and provided to support the battery pack (See, e.g., Fig.1-8), the mounting structure being rotated relative to the body frame by weight of the battery pack during the release of the battery pack (See, e.g., Fig.1-8, 2); and a locking device (See, e.g., Fig.1-8, 2+ [P0037]: “latch”) mounted to the body frame (See, e.g., Fig.1-8), the locking device locking the mounting structure supporting the battery pack to the body frame to hold the mounting structure thereon (See, e.g., Fig.1-8), and operated to release the locked state of the mounting structure in response to the control signal of the controller to perform the rotation of the mounting structure and the release of the battery pack (See, e.g., Fig.1-8).
[Claim 2] Regarding Claim 2, Tuomola discloses: further comprising: a fire detection sensor (See, e.g., Fig.1-8, 224) configured to detect the fire occurring in the battery pack (See, e.g., Fig.1-8), wherein the controller is configured to determine whether the fire occurs in the battery pack based on a signal of the fire detection sensor (See, e.g., Fig.1-8).
[Claim 12] Regarding Claim 12, Tuomola discloses: wherein the controller is configured to output the control signal to release the battery pack from the vehicle (See, e.g., Fig.1-8) to separate the battery pack is separated from the vehicle in response to determining that the vehicle is in a stopped state while determining that a fire occurs in the battery pack (See, e.g., Fig.1-8; P[0007-0008]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuomola and further in view of Yamada (US 9,630,483 B2).
[Claim 11] Regarding Claim 11, Tuomola fails to explicitly teach: wherein the locking device includes: a hook rotatably mounted to the body frame, and by which a holding jaw part disposed in the mounting structure is held to be locked thereto; and an actuator fixedly mounted to the body frame and forcibly rotating the hook maintaining the locked state of the holding jaw part using the control signal output from the controller to a position of the hook by which the locked state of the holding jaw part is released.
However, Yamada teaches a similar vehicle battery release system (See, e.g., Yamada: Fig.1-18, 5) wherein the locking device includes: a hook (See, e.g., Yamada: Fig.1-18, 30) rotatably mounted to the body frame (See, e.g., Yamada: Fig.1-18, 80+9), and by which a holding jaw part (See, e.g., Yamada: Fig.1-18, 10+11) disposed in the mounting structure is held to be locked thereto (See, e.g., Yamada: Fig.1-18); and an actuator (See, e.g., Yamada: Fig.1-18, 1) fixedly mounted to the body frame and forcibly rotating the hook maintaining the locked state of the holding jaw part using the control signal output from the controller to a position of the hook by which the locked state of the holding jaw part is released (See, e.g., Yamada: Fig.1-18).
Yamada teaches that it is well known in the art of vehicle battery release system design to provide the locking device with a hook rotatably mounted to the body frame, and by which a holding jaw part disposed in the mounting structure is held to be locked thereto; and an actuator fixedly mounted to the body frame and forcibly rotating the hook maintaining the locked state of the holding jaw part using the control signal output from the controller to a position of the hook by which the locked state of the holding jaw part is released. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Tuomola modified with the hook, holding jaw and actuator such as taught by Yamada, for the purpose of conveniently and securely maintaining the battery in a locked configuration when attached to the vehicle, and thereafter quickly detached by the vehicle controller. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: “wherein the mounting structure includes: a support supporting the battery pack, and provided to release the battery pack therefrom by being rotated when a state of the support locked by the locking device is released; a first mounting part rotatably coupling a lower part of the support to the body frame; and a second mounting part holding an upper part of the support on the body frame while being locked to the locking device and allowing the state of the support held on the body frame to be released during the release of the state of the support locked by the locking device,” as claimed in Claim 3 (emphasis added to allowable limitations not suggested or taught by the prior art). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618